Case 4:20-cv-03203 Document1 Filed on 09/15/20 in TXSD Page 1 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-—Prisoner

UNITED STATES DISTRICT COURT

for the
Southern District of Texas [-]

Houston Division

Case No.

 

Troy D. Jones (to be filled in by the Clerk’s Office)

 

Plaintif{(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Herbert Gilbert, Camilla Viator, Bill Parten
In Their Official Capacities

Jury Trial: (check one) [" ]yes [V]No

 

Untied Mess tuyc
Southern District of Tex
FILED 8
Defendant(s)
(Write the full name of each defendant who is being sued. If the SEP 0 8 2 020

ed a i at i et elt

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page David J, Bradiey
~ a

with the full list of names. Do not include addresses here.) Clerk Of Coury

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 
Case 4:20-cv-03203 Document1 Filed on 09/15/20 in TXSD_ Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

1s The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County

. Telephone Number
E-Mail Address

B. The Defendant(s)

Troy Jones

313 North Woodrow

Madisonville T™ 77864
City State Zip Code

 

 

 

Madison
(832)884-5409 —
redneck8635@yahoo.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

- include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Herbert Gilbert
Chief of Police
210 West Cottonwood

Madisonville Tx 77864 |
City State Zip Code

 

 

 

 

Madison
(936) 348-2748
Herbert.Gilbert@madisonvillepd.net

C] Individual capacity Official capacity

 

 

Camilla Viator .

 

 

 

 

 

City Mananger

210 West Cottonwood

Madisonville Tx 77864
City State Zip Code

Madison

(936) 348-2748

 

‘Camilla. Viator@ci.madisonville.tx.us

[] Individual capacity Official capacity
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

Case 4:20-cv-03203 Document1 Filed on 09/15/20 in TXSD Page 3 of 6

 

 

 

 

 

 

Name Bill Parten
Job or Title (if known) Mayor
Address’ 210 West Cottonwood
Madisonville Tx 77864
City State Zip Code
County Madison
Telephone Number (936) 348-2748
E-Mail Address (if known)

 

[] Individual capacity Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[ ] Individual capacity [| Official capacity
IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[J Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
freedom to redress grievances to the governemnt

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 
Case 4:20-cv-03203 Document1 Filed on 09/15/20 in TXSD Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
N/A

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
Chief Gilbert in the prescence of and without denial or intervention from Camilla Viator and Bill Parten ,
denied me a meeting that | requested to redress a grievance concerning illegal actions by the Code
Enforcement Officer (penal code violations) . Neither defendant gave an oppurntunity to redress the
grievance.

 

I. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
COuncil Chambers, City Hall , Madisonville Texas

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
August 24th, 2020
1830 hours
C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

| was told that | was denied a meeting with the Police Chief to speak to him concerning the actions of an
employee. The Police Chief in the prescence of the entire City COuncil, City Manager, Finance Director
and City Secretary spoke and asked my name, then stated the meeting ! requested was denied and he
wasn't concerned with what | had to say.

The City Manager is in Charge of the Police Chief and did not intervene to offer a Meeting, as well as
the Mayor did not either.

 
Case 4:20-cv-03203 ‘Document 1 Filed on 09/15/20 in TXSD Page 5 of 6

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.
No Injuries

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Punitive Damages of the amount of a minimum of $5,000.00 per Defendant .

All Defendants are trained as prescribed by the State of Texas to hold public office. The Chief of Police is a
veteran police officer of over 25 years and is well versed in Rights of Citizens. All defendants have to attend
continuiing education for the Public Administration and this continuiing education teaches Constitutional Laws
conceming citizens rights (State and Federal).

Chief Gilbert has to attend (by law) training on a Bi-Annual Basis to keep State License and Certification.

 

 

 
Case 4:20-cv-03203 Document1 Filed on 09/15/20 in TXSD Page 6 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/02/2020

 

Signature of Plaintiff

jl é
Printed Name of Plainti Trof D. Jon

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 
